 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JOSEPH D. BARTON
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:21-CR-00144-NONE-SKO

11                                 Plaintiff,             STIPULATION BETWEEN THE PARTIES
                                                          REGARDING PROTECTED INFORMATION
12                          v.

13   CECILIA NAVIL AQUINO,

14                                Defendant.

15

16

17          WHEREAS, the discovery in this case contains a large amount of personal information including

18 but not limited to Social Security numbers, dates of birth, bank accounts, residential addresses and other

19 personal information (“Protected Information”); and

20          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the
21 unauthorized disclosure or dissemination of this information to anyone not a party to the court

22 proceedings in this matter;

23
            The parties agree that entry of a stipulated protective order is appropriate.
24
            THEREFORE, defendant CECILIA NAVIL AQUINO, by and through her counsel of record
25
     (“Defense Counsel”), and plaintiff the UNITED STATES, by and through its counsel of record, hereby
26
     agree and stipulate as follows:
27

28


      STIPULATION AND ORDER                               1
 1          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as
 4 part of discovery in this case (hereafter, collectively known as “the discovery”).

 5          3.      By signing this Stipulation, Defense Counsel agrees not to share any documents that
 6 contain Protected Information with anyone other than Defense Counsel and designated defense

 7 investigators and support staff. Defense Counsel may permit the defendant to view unredacted

 8 documents in the presence of her attorney, defense investigators, and support staff. The parties agree

 9 that Defense Counsel, defense investigators, and support staff shall not allow the defendant to copy

10 Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

11 investigators, and support staff may provide the defendant with copies of documents from which

12 Protected Information has been redacted.

13          4.      The discovery and information therein may be used only in connection with the litigation
14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 Government. Defense Counsel will return the discovery to the Government or certify that it has been

16 destroyed at the conclusion of the case.

17          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to
18 ensure that it is not disclosed to third persons in violation of this agreement.

19          6.      Defense Counsel shall be responsible for advising the defendant, as well as Defense
20 Counsel’s employees, other members of the defense team, and defense witnesses, of the contents of this
21 Stipulation and Order.

22          7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees
23 to withhold discovery from any new counsel unless and until substituted counsel agrees also to be bound

24 by this Stipulation and Order.

25 ///

26 ///

27 ///

28


      STIPULATION AND ORDER                               2
 1       IT IS SO STIPULATED.

 2

 3 DATED: June 2, 2021

 4

 5                              /s/ Robert Lamanuzzi
                                ROBERT LAMANUZZI
 6                              COUNSEL FOR CECILIA AQUINO
 7

 8
                                /s/ Joseph Barton
 9                              JOSEPH BARTON
                                COUNSEL FOR UNITED STATES
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     STIPULATION AND ORDER      3
 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JOSEPH D. BARTON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 1:21-CR-00144-NONE-SKO
11
                                Plaintiff,            PROTECTIVE ORDER BETWEEN THE
12                                                    PARTIES REGARDING PROTECTED
                          v.                          INFORMATION
13
     CECILIA NAVIL AQUINO,
14
                               Defendant.
15

16

17                                             ORDER
18         For good cause shown, the stipulation between counsel dated June 2, 2021, in Case No. 1:21-cr-
19
     00144-NONE-SKO, regarding discovery and treatment of Protected Information is approved.
20
21
           IT IS SO ORDERED.
22

23

24 DATED: ___________
           June 2, 2021

25                                                    SHEILA K. OBERTO
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28


      STIPULATION AND ORDER                           4
